Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 7/21/22 is acknowledged.
Claims 1-5 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 7/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,291,640, copending applications 17/226,651 and 17/226,703. has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In response to the amendment, the previous rejection of record has been replaced with the following new rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahmad et al (2016, cited on IDS).
Instant claims are directed to a method for maintaining a therapeutically effective concentration of endoxifen for treatment of a patient with bipolar I disorder, said method comprising: administering to the patient, a dose of 2 mg to 16 mg of endoxifen citrate in an enteric coated tablet once per day for at least 21 days. 
Claim 1 has been amended to recite “wherein no rescue medication is administered to the patient during the treatment of the bipolar I disorder by the maintaining the therapeutically effective concentration of endoxifen in the patient”. 
	Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BP) with current manic or mixed episode.
		Ahmad states that several drugs have been approved such as lithium, valproate, carbamazepine, and atypical antipsychotics for the treatment of acute bipolar mania, which while providing relief for many individuals with BP, significant issues with tolerability and efficacy still remain. Ahmad describes that adherence to the treatment is affected by adverse effects such as sedation and weight gain, and that there is an urgent need to develop novel and more effective treatments for BP (p 252). Ahmad teaches enteric coated endoxifen citrate salt (“CgHgO7” is citric acid, see figure 1 and page 253, col. 2- Methodology) (claim 1). The results were expressed as Young Mania Rating Scale (YMRS) total score (≥50% decrease from baseline). Secondary end points were mean change from baseline to the end of treatment in the Montgomery–Åsberg Depression Rating Scale (MADRS) total score, Clinical Global Impressions–Severity of Illness Scale (CGI-S) score, and Columbia–Suicide Severity Rating Scale (C-SSRS) score, shown in Table 1.  Ahmad teaches that a switch to depression remains a concern in all treatments of bipolar mania, depressive symptoms were assessed with the MADRS score throughout the trial. Ahmad teaches effectiveness of endoxifen 4 mg and 8 mg in alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex (p 256, col.1 & Table 2) (claim 1). Further, the administration of endoxifen (4 mg and 8 mg) provides a steady state plasma concentration of endoxifen for 14 and also 20 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect (which can be construed as without mixed episode) or mixed episodes patients of endoxifen (p 258). In a double-blind, active-controlled study, 84 subjects with BPD I were randomly assigned to receive endoxifen (4 mg/day or 8 mg/day) or divalproex in a 2:1 ratio. Patients orally administered 4 mg/day or 8 mg/day endoxifen showed significant improvement in mania assessed by the Young Mania Rating Scale as early as 4 days. The effect remained significant throughout the 21-day period. At study end point, response rates were 44.44% and 64.29% at 4 mg/day and 8 mg/day of endoxifen treatment, respectively (abstract). Thus, Ahmad teaches endoxifen has been shown as a promising novel antimanic or mood stabilizing agent, as seen by significantly improved YMRS scale at almost every treatment evaluation.
		The newly added limitation excludes administering any rescue medication during the treatment so as to maintain a therapeutically effective concentration of endoxifen. 
Ahmad teaches concomitant medications such as lorazepam have been discontinued before treatment and thus meet the instant claim limitation. Ahmad teaches that the plasma concentration of endoxifen is maintained at 14 and 20 days, indicating steady state of the endoxifen (fig.4).  Ahmad also teaches monotherapy trials of drugs for the treatment of bipolar disorder (table 3 and 4b).    
	Thus, the monotherapy in Table 3 of Ahmad (administering only endoxifen (4 mg or 8 mg)) meets the instant claimed “no rescue medication is administered”, and thus Ahmad anticipates instant method of administration. This is further evidenced from the study design (fig. 2) of Ahmad wherein the design does not include any benzodiazepines. Further, with respect to maintaining the therapeutically effective concentration of endoxifen in the patient, Ahmad teaches that the concentration of endoxifen is maintained up to 21 days (Fig.3 and p 256-col. 2- pharmacokinetics and pharmacokinetic-pharmacodynamic (PK-PD) relation of endoxifen).
		Alternatively, if Applicants argue that Ahmad does not explicitly state not administering rescue medication for maintaining the therapeutically effective concentration of endoxifen in the patient, Ahmad also teaches that benzodiazepines are allowed as adjunctive medication as needed at the discretion of the investigator (p 254). Thus, Ahmad suggests one can include benzodiazepines only as needed and therefore it is not necessary to administer benzodiazepines during the administration of endoxifen. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to administer only endoxifen without any other medication such as benzodiazepines because Ahmad suggests benzodiazepines only as needed and further Ahmad shows that the concentration of endoxifen is maintained up to 21 days (Fig.3 and p 256-col. 2- pharmacokinetics and pharmacokinetic-pharmacodynamic (PK-PD) relation of endoxifen). One of an ordinary skill in the art would have expected only endoxifen citrate to be effective in treating BD and also main therapeutically effective plasma concentration because Ahmad teaches a study design without any concomitant medication and yet providing endoxifen concentration for up to 21 days. Further, Ahmad teaches 4 mg and 8 mg/day endoxifen citrate and for the same dosage regimen. Therefore, one of an ordinary skill in the art would have expected to provide the therapeutically effective concentration of endoxifen even in the absence of a rescue medication. 

Double Patenting
2.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,479 in view of Ahmad et al (2016, cited on IDS).
		Patented claims are directed to a method of delivering endoxifen to the plasma of a subject, comprising orally administering to the subject an enteric-coated tablet or enteric-coated capsule containing a pharmaceutical composition comprising an amount of a synthetic preparation of endoxifen effective to deliver and the endoxifen is a synthetic endoxifen that is at least 80% z-endoxifen and in the form of a citrate salt.
		Patented claims do not recite a method of maintaining a therapeutically effective concentration of endoxifen for treatment with a patient with bipolar I disorder. Patented claims also lack the claimed amounts of endoxifen citrate and the period of administration, as well as claims 2-5. 
		The teachings of Ahmad have been discussed above and incorporated here with. Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode.
		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions (patented claims) comprising enteric coated endoxifen-citrate, alone, in the claimed amounts and administer to treat bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. A skilled artisan would have been motivated because Ahmad teaches administering endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). 
		The newly added limitation excludes administering any rescue medication during the treatment so as to maintain a therapeutically effective concentration of endoxifen. 
		Ahmad teaches concomitant medications such as lorazepam have been discontinued before treatment and thus meet the instant claim limitation. Ahmad teaches that the plasma concentration of endoxifen is maintained at 14 and 20 days, indicating steady state of the endoxifen (fig.4).  Ahmad also teaches monotherapy trials of drugs for the treatment of bipolar disorder (table 3 and 4b).    
	Thus, the monotherapy in Table 3 of Ahmad (administering only endoxifen (4 mg or 8 mg)) meets the instant claimed “no rescue medication is administered. This is further evidenced from the study design (fig. 2) of Ahmad wherein the design does not include any benzodiazepines. Further, with respect to maintaining the therapeutically effective concentration of endoxifen in the patient, Ahmad teaches that the concentration of endoxifen is maintained up to 21 days (Fig.3 and p 256-col. 2- pharmacokinetics and pharmacokinetic-pharmacodynamic (PK-PD) relation of endoxifen).
		In the alternative, Ahmad also teaches that benzodiazepines are allowed as adjunctive medication as needed at the discretion of the investigator (p 254). Thus, Ahmad suggests one can include benzodiazepines only as needed and therefore it is not necessary to administer benzodiazepines during the administration of endoxifen. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to modify the patented claims to administer only endoxifen without any other medication such as benzodiazepines because Ahmad suggests benzodiazepines only as needed and further Ahmad shows that the concentration of endoxifen is maintained up to 21 days (Fig.3 and p 256-col. 2- pharmacokinetics and pharmacokinetic-pharmacodynamic (PK-PD) relation of endoxifen).  

3.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/023208 in view of Ahmad et al (2016, cited on IDS).
	Copending claims are directed to a method of inhibiting protein kinase C by administering an enteric coated tablet comprising endoxifen citrate. However, a method of maintaining a therapeutically effective concentration of endoxifen for treatment with a patient with bipolar I disorder. Copending claims lack the amounts of endoxifen citrate, for the duration of 21 days, and also lacks instant claims 4-5.
The teachings of Ahmad have been discussed above and incorporated here with. Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode.
		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions (copending claims) comprising enteric coated endoxifen-citrate, alone, in the claimed amounts and administer to treat bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. A skilled artisan would have been motivated because Ahmad teaches administering endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). 
		The newly added limitation excludes administering any rescue medication during the treatment so as to maintain a therapeutically effective concentration of endoxifen. 
		Ahmad teaches concomitant medications such as lorazepam have been discontinued before treatment and thus meet the instant claim limitation. Ahmad teaches that the plasma concentration of endoxifen is maintained at 14 and 20 days, indicating steady state of the endoxifen (fig.4).  Ahmad also teaches monotherapy trials of drugs for the treatment of bipolar disorder (table 3 and 4b).    
	Thus, the monotherapy in Table 3 of Ahmad (administering only endoxifen (4 mg or 8 mg)) meets the instant claimed “no rescue medication is administered. This is further evidenced from the study design (fig. 2) of Ahmad wherein the design does not include any benzodiazepines. Further, with respect to maintaining the therapeutically effective concentration of endoxifen in the patient, Ahmad teaches that the concentration of endoxifen is maintained up to 21 days (Fig.3 and p 256-col. 2- pharmacokinetics and pharmacokinetic-pharmacodynamic (PK-PD) relation of endoxifen).
		In the alternative, Ahmad also teaches that benzodiazepines are allowed as adjunctive medication as needed at the discretion of the investigator (p 254). Thus, Ahmad suggests one can include benzodiazepines only as needed and therefore it is not necessary to administer benzodiazepines during the administration of endoxifen. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to modify the patented claims to administer only endoxifen without any other medication such as benzodiazepines because Ahmad suggests benzodiazepines only as needed and further Ahmad shows that the concentration of endoxifen is maintained up to 21 days (Fig.3 and p 256-col. 2- pharmacokinetics and pharmacokinetic-pharmacodynamic (PK-PD) relation of endoxifen).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.
		With respect to each of the rejections under 35 USC 103 and the Double Patenting rejections over US Patent 10376479, copending application 17/023208, Applicants arguments have been considered but not found persuasive.
Applicants argue that Ahmad teaches psychotropic medications except benzodiazepines (lorazepam/diazepam only) were discontinued at least 2 days before randomization. It is argued that the inventors found that, according to the instant invention, there is no need to administer other medications (i.e. lorazepam) during a period of the treatment of the bipolar I disorder by maintaining the therapeutically effective concentration of endoxifen in the patient, which is achieved by administering endoxifen citrate to the patient as recited in claim 1 (see “Clinical study data” and “Design of the study” sections on page 6 of the present specification). It is argued that in contrast, Ahmad (2016) allows to administer benzodiazepines to the patient to whom endoxifen is administered, up to 10 days from starting administering of endoxifen, and Ahmad (2016) does not disclose that no rescue medication is administered to the patient during the treatment of the bipolar I disorder by maintaining the therapeutically effective concentration of endoxifen in the patient, as claim 1 recites.
		Applicants’ arguments are not persuasive because Ahmad teaches concomitant medications such as lorazepam have been discontinued before treatment. Ahmad teaches that the plasma concentration of endoxifen is maintained at 14 and 20 days, indicating steady state of the endoxifen (fig.4).  Ahmad also teaches monotherapy trials of drugs for the treatment of bipolar disorder and (table 3 and 4b). Thus, Ahmad teaches administering endoxifen composition that is same as the claimed enteric coated tablet comprising endoxifen citrate, administered with amounts that falls within the claimed ranges and also for the claimed duration. According to Ahmad treatment of bipolar disorder (BD), as described in Tables 3 and 4b, does not include any rescue medication. From the study design, endoxifen treated patient population does not include any treat
		Alternatively, if Applicants argue that Ahmad does not explicitly state not administering rescue medication for maintaining the therapeutically effective concentration of endoxifen in the patient, Ahmad also teaches that benzodiazepines are allowed as adjunctive medication as needed at the discretion of the investigator (p 254). Thus, Ahmad suggests one can include benzodiazepines only as needed and therefore it is not necessary to administer benzodiazepines during the administration of endoxifen. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to administer only endoxifen without any other medication such as benzodiazepines because Ahmad suggests benzodiazepines only as needed and further Ahmad shows that the concentration of endoxifen is maintained up to 21 days (Fig.3 and p 256-col. 2- pharmacokinetics and pharmacokinetic-pharmacodynamic (PK-PD) relation of endoxifen). One of an ordinary skill in the art would have expected only endoxifen citrate to be effective in treating BD and also main therapeutically effective plasma concentration because Ahmad teaches a study design without any concomitant medication and yet providing endoxifen concentration for up to 21 days. Further, Ahmad teaches 4 mg and 8 mg/day endoxifen citrate and for the same dosage regimen. Therefore, one of an ordinary skill in the art would have expected to provide the therapeutically effective concentration of endoxifen even in the absence of a rescue medication. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611